UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LATASHA HIRD,
Plaintiff-Appellee,

v.

ELMER DAVIS; TIMOTHY SYKES;
LAWRENCE WRIGHT; WILLIAM
                                                No. 97-1047
MCINTYRE, individually and as
agents, servants, and employees of
the City of Salisbury Police
Department; THE CITY OF SALISBURY,
a body corporate and politic,
Defendants-Appellants.

LATASHA HIRD,
Plaintiff-Appellee,

v.

ELMER DAVIS; TIMOTHY SYKES;
LAWRENCE WRIGHT; WILLIAM
                                                No. 97-1125
MCINTYRE, individually and as
agents, servants, and employees of
the City of Salisbury Police
Department; THE CITY OF SALISBURY,
a body corporate and politic,
Defendants-Appellants.

Appeals from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CA-96-326-L)

Submitted: August 6, 1997

Decided: June 29, 1998
Before MICHAEL and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William J. Chen, Jr., John B. Walsh, Rockville, Maryland, for Appel-
lants. Linda Eve Percy, Timonum, Maryland; Richard W. Drury,
MCMULLEN, DRURY & PINDER, P.A., Towson, Maryland, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant LaTasha Hird, a public safety officer employed by the
Police Department of the City of Salisbury, Maryland, brought this
federal action against the City and a number of fellow-officers in the
Department. Her second amended complaint alleged continuous, sys-
tematic acts of sexual harassment by the individual defendants which,
when brought to the attention of her supervisors resulted in no correc-
tive action by the City, but only retaliatory acts against her by the
supervisors. On the basis of these factual allegations, she alleged a
Title VII claim for sexual harassment against her immediate supervi-
sor, a Lt. Davis, and the City; a claim under 42 U.S.C. § 1983 against
the City for discriminatory sexual harassment; state common law
claims against the City for negligent supervision and retention and
against various individual defendants for battery, intentional infliction
of emotional distress, and false imprisonment; and a state constitu-

                     2
tional tort claim against the City and all the individual defendants for
violation of the Maryland Declaration of Rights. The complaint
sought an injunction and compensatory and punitive damages.

On motions by the City and the individual defendants to dismiss
the several claims on various grounds, the district court: (1) dismissed
the Title VII claim against Lt. Davis for failure to have included him
in Ms. Hird's EEOC charge; and denied the City's motion to dismiss
the Title VII claim against it for failure to allege an inculpating policy
or custom for whose consequences it could be held liable; (2) denied
the City's motion to dismiss the parallel § 1983 claim against it for
failure to state a claim; (3) denied the motion by the City to dismiss
the state common law and constitutional tort claims against it on vari-
ous grounds of sovereign immunity and failure to state cognizable
claims; (4) denied the individual defendants' respective motions to
dismiss the state common law and constitutional tort claims against
them on various grounds of immunity and failures to state claims; and
(5) denied the alternative motions by both the City and the individual
defendants to dismiss the state law claim against them without preju-
dice as inappropriate for addressing under the court's supplemental
jurisdiction. By subsequent order, the court clarified that though the
several federal and state-law claims pleaded against the City were
allowed to proceed on their prayers for injunctive relief and compen-
satory damages, punitive damages could not be recovered against the
City on any of the claims.

This appeal by the City and the individual defendants followed.
Ms. Hird has not cross-appealed the district court's dismissal of her
Title VII claim against Lt. Davis, nor the dismissal of her several
claims for punitive damages against the City. Following the filing of
briefs, the parties by joint motion requested that the appeal be submit-
ted for decision on the briefs without oral argument. We granted the
motion and, having considered the briefs and record, now affirm the
judgment on the reasoning of the district court. Specifically, we find
no error of law in the district court's decision to deny all of the defen-
dants' motions to dismiss on the merits save that of Lt. Davis as to
the Title VII claim and that of the City as to the claims against it for
punitive damages. Nor do we find any abuse of discretion in the dis-
trict court's refusal to dismiss without prejudice the several state

                     3
common-law and constitutional tort claims and to retain those claims
for determination under the court's supplemental jurisdiction.

AFFIRMED

                   4